Case 0:20-cv-62043-RS Document 59 Entered on FLSD Docket 08/19/2021 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-62043-CIV-SMITH/VALLE

 DAVEFLORE CHARLEMAGNE,

         Plaintiff,

  vs.

 SAMANTHA ALIBAYOF AND
 NICOLE ALIBAYOF,

         Defendants.
                                                   /

        ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

         This matter is before the Court upon the Paperless Report and Recommendation [DE 45],

 which recommends granting Defendant’s Motion to Strike Plaintiff’s Claim for Attorney’s Fees

 [DE 7]. The Report and Recommendation found that Plaintiff’s Complaint fails to allege a legal

 basis entitling her to attorney’s fees.   No objections have been filed to the Report and

 Recommendation. Upon consideration, it is

         ORDERED that:

         1.      The Paperless Report and Recommendation [DE 45] is AFFIRMED and

 ADOPTED and incorporated by reference into this Court’s Order.

         2.       Defendant’s Motion to Strike Plaintiff’s Claim for Attorney’s Fees [DE 7] is

 GRANTED. Plaintiff’s claims for attorney’s fees are STRICKEN from the Complaint.

         DONE and ORDERED in Fort Lauderdale, Florida, this 19th day of August, 2021.




 cc:     All Counsel of Record
